UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4202


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALFRED LAVORIS MOODY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, District Judge. (5:20-cr-00419-D-1)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. G. Norman Acker, III, Acting United States Attorney, David A. Bragdon,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Lavoris Moody pled guilty to two counts of possession with the intent to

distribute a quantity of cocaine and a quantity of marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C), and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). The district court sentenced Moody to

78 months’ imprisonment. On appeal, Moody argues that his sentence is substantively

unreasonable. We affirm.

       We review a criminal sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Id. at 51. We have confirmed that Moody’s sentence is procedurally reasonable. See

United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019).

       To be substantively reasonable, the sentence must be “sufficient, but not greater

than necessary” to satisfy the statutory purposes of sentencing. 18 U.S.C. § 3553(a). In

assessing substantive reasonableness, we consider “the totality of the circumstances.”

Gall, 552 U.S. at 51. A sentence is presumptively substantively reasonable if it “is within

or below a properly calculated Guidelines range,” and this “presumption can only be

rebutted by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Moody argues that his sentence is substantively unreasonable because it is greater

than necessary to accomplish the objectives of sentencing. We have reviewed the record

and conclude that the district court properly evaluated the relevant § 3553(a) factors,

                                             2
including the nature and circumstances of the offense, the defendant’s history and

characteristics, and the need for just punishment and deterrence, and appropriately

balanced these factors against Moody’s mitigating arguments in imposing a sentence

within the Guidelines range.    Therefore, Moody failed to rebut the presumption of

substantive reasonableness accorded his within-Guidelines-range sentence.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3